6/21Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/416,943 filed on 6/21/21. Claims 1 - 20 has been examined.
Claim Objections
3.	Claim 19 is objected to because of the following informalities:  Claim 19 missing “. “ at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1 - is/are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (Discussion on beam recovery for NR, CMCC, 3GPP TSG RAN WG1 #87, CMCC hereafter) in further view of Intel (Intel corporation, 3GPP TSG RAN WG1 Meeting #90, Intel hereafter).

Regarding claim 1, CMCC teaches A method for antenna selection, performed by a user equipment, UE, in a wireless communication system (Based on beam measurement results of different TRP Tx beams, UE could select several preferred TRP Tx beams and UE Rx beams to form a set of candidate beam pairs, and report the candidate beam pairs to TRP, page 2, section 3.1), the method comprising: 
determining signal performance of a signal received by the UE, wherein the signal is received by an array antenna of the UE for communication with a network node of the wireless communication system (UE gets the RSRP-like information of beam pairs, page 2); 
determining a signal decay rate associated with the signal performance of the signal (. Since there exists decay time from the start of a blockage to a complete link failure, UE or TRP could find the event ahead of time, page 2); and
replacing the array antenna of the UE for communication with the network node, based on the signal decay rate (After the beam blockage is detected, TRP and UE should switch to other beams to build a better link, page 2, section 3.1). however, does not specifically disclose having an omni-directional antenna.
Intel teaches having an Omni-directional antenna (If current UE beam is not good, the RSRP for current gNB beam measured by omni-directional antenna could be better than that measured by directional antenna, page 3). 

	

Regarding claim 2, CMCC with Intel teaches The method of Claim 1, CMCC further teaches wherein the array antenna comprises a beam forming antenna (beam forming pair antenna, page 2).

Regarding claim 4, CMCC with Intel teaches The method of claim 2, CMCC further teaches wherein the replacing the array antenna with an omni-directional antenna comprises: replacing the beam forming antenna with the omni-directional antenna for the communication with the network node, responsive to the signal decay rate being greater than a decay rate threshold associated with the beam forming antenna (as mentioned above as mentioned on page 2, the decay rate and threshold associated with the beam forming antenna while Intel teaches omni-directional antenna).

Regarding claim 5, CMCC with Intel teaches Claim 2, CMCC further teaches wherein the decay rate threshold is based on a response speed of the beam forming antenna (decay time and threshold, page 2).

Regarding claim 12, CMCC with Intel teaches Claim 1, CMCC further teaches wherein the determining the signal performance of the signal received by the UE is triggered based on sensor data from one or more sensors, and wherein the sensor data indicates a rotation of the UE, blocking of the signal, and/or a change in characteristics of the signal received by the UE (as mentioned above, page 2, section 3, UE rotation).

as mentioned above, page 2, paragraph 5, beams from different TRPs).

Regarding claim 14, the system substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 15, the system substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 16, the system substantially has same limitations as claim 4, thus the same rejection is applicable. 

8.	Claims 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (Discussion on beam recovery for NR, CMCC, 3GPP TSG RAN WG1 #87, CMCC hereafter) in further view of Intel (Intel corporation, 3GPP TSG RAN WG1 Meeting #90, Intel hereafter) in further view of Mccartney (Rapid fading due to human blockage in pedestrian crowds at 5G millimeter-wave, Nccartney hereafter).

Regarding claim 3, CMCC with Intel teaches claim 1, however does not specifically disclose wherein the replacing the array antenna with an omni-directional antenna of the UE for communication with the network node is further based on a profile of the signal decay rate of the signal over a time duration.
Fig. 4 – 6, page 3).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of network profile based on decay rate with the combined system of CMCC and Intel. One would be motivated to combine these teachings because it will provide and/or select proper signal state based on the delay. 
Allowable Subject Matter
9.	Claims 6 – 11, 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632